Fourth Court of Appeals
                                San Antonio, Texas
                                      January 17, 2018

                                   No. 04-17-00777-CV

              PREMIER LEARNING ACADEMY, INC., and Juan Padilla,
                               Appellants

                                             v.

                    Becky LUNA-CRISTAN and Miranda De La Rosa,
                                   Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 16355B
                         Honorable Rex Emerson, Judge Presiding

                                          ORDER

      This appeal is DISMISSED. Costs of this appeal are taxed against appellants.

      It is so ORDERED on January 17, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court